        Case 1:19-cr-10357-RGS Document 58-14 Filed 06/08/20 Page 1 of 1




                                          EXHIBIT 15


Hello and thank you. I believe that I am entitled all inculpatory and exculpatory under Brady
and others particularly that may be material not only to guilt but punishment. I will get you what
you are asking as well.

I am sorry if I am incorrect, it is not my contention that I actually know what I am doing…. I left
Jennifer off only because I don’t want to seem cheeky in front of your staff, not out of
disrespect. I do believe I am entitled to it all and apologize if I am wrong. I am pretty shocked
that Plaut did not get it, I ran out of dimes for the machine I guess.

Thanks again.


David Fondots
davidjfondots@gmail.com
